Citation Nr: 0529493	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left below the knee amputation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1953 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In October 2005 the veteran 
appeared and gave testimony at a hearing at the RO before the 
undersigned Board member.  A transcript of this hearing is in 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking compensation benefits under 38 
U.S.C.A. § 1151 for a left below the knee amputation because 
these procedures were necessitated by a staph infection that 
developed during a hospitalization at the Atlanta VA Medical 
Center during June and July 2001, in the course of which he 
underwent a left femoral popliteal arterial bypass. The 
veteran also has contended that the VA unsuccessfully treated 
this infection, which eventually required a left below the 
knee amputation at a private hospital during a 
hospitalization in August and September 2001.  

The record currently contains a discharge summary of the VA 
hospitalization in June and July 2001, but the full clinical 
record of this hospitalization is not in the claims folder.  
Moreover, the record indicates that the veteran thereafter 
was to receive follow-up outpatient care at this facility, 
but no clinical records reflecting such treatment are 
currently available.  As VA has notice of the existence of 
additional pertinent VA records, such must be retrieved and 
associated with the other evidence already on file. 38 
U.S.C.A. § 5103A(b), (c) (West 2004); see Bell v. Derwinski, 
2 Vet. App. 611(1992); see also Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claims folder currently contains an extensive clinical 
record of the private hospitalization of August and September 
2001, during which the left below the knee amputation was 
performed.  Review of this record indicates that sepsis 
involvement in the left lower extremity was suspected on 
admission and that laboratory studies performed on the day of 
admission were positive for methicillin resistant 
staphylococcus.  However, the etiology of this staph 
infection and its role, if any, in necessitating the 
veteran's left below the knee amputation is not clear from 
the current record.  

In view of the above, the Board believes that proper 
adjudication of the issues of entitlement to benefits under 
38 U.S.C.A. § 1151 for a left below the knee amputation 
requires that the complete clinical record documenting his 
hospitalization at the Atlanta VA Medical Center from June 
21, 2001 and July 16, 2001, as well as all clinical records 
documenting outpatient treatment at that facility from July 
16, 2001 to August 26, 2001 be obtained, and that VA obtain a 
medical opinion as to the etiology of the infection or 
infection that resulted in his left below the knee amputation 
during his hospitalization at a private facility in August 
and September 2001. 

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.	The RO should obtain the complete 
clinical record documenting the 
veteran's hospitalization at the 
Atlanta VA Medical Center from June 
21, 2001 to July 16, 2001, as well as 
all clinical records documenting 
outpatient treatment at that facility 
from July 16, 2001 to August 26, 2001.  
All clinical records obtained should 
be associated with the claims folder.  

2.	Then, the AMC or RO should submit the 
claims folder to a VA physician who 
has not been associated with his care. 
The physician should review all 
records and render a medical opinion 
as to whether it was at least as 
likely as not (50 percent probability 
or more) that a lack of proper medical 
care as reported by the appellant at 
the Atlanta VA Medical Center between 
June 21, 2001 to August 26, 2001 
resulted in the development or 
progression of a staph infection or 
other infection(s) that necessitated 
the veteran's left below the knee 
amputation during a private 
hospitalization in August and 
September 2001.  

3.	Then the RO should readjudicate the 
veteran's current claim. If the 
benefits sought remain denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond. The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




